EXHIBIT 10.1
 
THIS PURCHASE AGREEMENT made as of the 6th day of September, 2007
 
BETWEEN:
FLUID MEDIA NETWORKS, INC., a corporation existing under the laws of the State
of Nevada
(the "Company")
 
- and -
 
PFH INVESTMENTS LIMITED, a corporation existing under the laws of the Province
of Ontario
(the "Lender")
 
WHEREAS, pursuant to a convertible debenture and security agreement dated May
29, 2006 (the "Debenture") between Fluid Audio Network, Inc. ("FAN") and the
Lender, FAN is indebted to the Lender thereunder (the "Indebtedness");


AND WHEREAS the Indebtedness consists, as at and including the date hereof, of
US$27,945 of interest and US$ 1,000,000 of principal;


AND WHEREAS, in connection with the issuance of the Debenture, FAN granted to
the Lender warrants (the "Initial Warrants").to acquire up to 166,667 shares of
common stock of FAN at an original exercise price of US$3.00 per share at any
time and from time to time until May 29, 2009;


AND WHEREAS the Company is the successor by way of merger to FAN;


AND WHEREAS the Debenture does not provide for the right of the Company to
prepay the Indebtedness;


AND WHEREAS the Lender and the Company have agreed that the Company will
purchase the Debenture and the Indebtedness evidenced thereby, on the terms and
conditions hereinafter set forth;
 
NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows:
 
1.
In full and complete satisfaction of any and all Obligations (as such term is
defined in the Debenture), on the date of completion of the Company's initial
public offering of shares in Canada (provided that such date occurs no later
than October 31, 2007) (the "IPO Date"), the Company shall:



 
(a)
purchase the Debenture and the Indebtedness evidenced thereby for an aggregate
purchase price of US$1,368,000, inclusive of any and all accrued and outstanding
interest, in immediately available funds to the Lender (or to whomever the
Lender directs);

 
 
 (b)
grant to the Lender warrants to acquire up to 125,000 shares of common stock of
the Company at an exercise price of US$3.00 per share at any time and from time
to time until the date which is four years following the IPO Date. Such warrants
shall be in the form annexed hereto as Schedule "A" and, for greater certainty,
are in addition to the Initial Warrants referred to in the third recital hereof;
and

 

--------------------------------------------------------------------------------


 
 
 (c)
pay the Lender's actual legal fees and disbursements, not to exceed $5,000,
within 10 business days of receipt of an invoice therefor.

 
2.
Upon receipt of the payment referred to in paragraph 1(a) and the original
certificate representing the additional warrants referred to in paragraph 1(b)
hereof, the Lender shall deliver up to the Company the original Debenture and
shall, at the expense of the Company, promptly deliver to the Company upon
request all instruments necessary in order to cancel and discharge any and all
registrations of the security constituted by the Debenture.

 
3.
The parties hereby confirm that the Initial Warrants are in full force and
effect, unamended and that the exercise price for the Initial Warrants is
US$2.00 per share.

 
4.
Each of the parties shall execute and deliver to the other such documents and
take such other actions as the other may reasonably request in order to
consummate the transactions contemplated hereby.



5.
This Purchase Agreement shall be governed by and interpreted and enforced in
accordance with the laws of the Province of Ontario and the federal laws of
Canada applicable therein.



6.
This Purchase Agreement may be executed in any number of counterparts (including
counterparts by facsimile or pdf) and all such counterparts taken together shall
be deemed to constitute one and the same instrument.



IN WITNESS WHEREOF, the parties hereto have executed this Purchase Agreement as
of the date first above written.




FLUID MEDIA NETWORKS, INC.


Per:  /s/ Justin F. Beckett            
Authorized Signatory
 
PFH INVESTMENTS LIMITED


Per: /s/ James Penturn                 
Authorized Signatory